PER CURIAM.
Francis Golz was convicted of two counts of aggravated assault arising from an altercation with a group of four older people at the Pinellas County Fair. He was sentenced to two consecutive terms of five years’ incarceration as a habitual offender. His counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). 'Our independent review of the *857record has failed to disclose any reversible error regarding his convictions. The state, however, has properly conceded that the trial court erred in sentencing the appellant to consecutive terms of incarceration since the two aggravated assaults clearly arose from one criminal episode. State v. Hill, 660 So.2d 1384 (Fla.1995); Hale v. State, 630 So.2d 521 (Fla.1993). To this extent, we remand for correction of the error to show that the sentences be served concurrently. The appellant need not be present for resen-tencing. Otherwise, the convictions and sentences are affirmed.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.